Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahmed et al. (US 2019/0058081; hereinafter Ahmed).
Regarding claim 1, Ahmed discloses, in figs. 4C-4D, a display module comprising: a substrate 408; a thin film transistor (TFT) layer 408 formed on one surface of the substrate 408; and a plurality of micro light emitting diodes (LEDs) 402 disposed on the TFT layer 408, wherein the plurality of micro LEDs 402 are transferred from a transfer substrate 400 to the TFT layer 408 by a laser beam 420 radiated to the transfer substrate 400 through openings of a mask 422, wherein the openings correspond to regions in which the respective micro LEDs 402 of the transfer substrate 400 are arranged and the openings correspond to a width, a length, or a unit area of each of the micro LEDs 402 ([0045]). 
Regarding claim 2, Ahmed discloses wherein the mask 422 is disposed on a first surface of the transfer substrate 400 opposite to a second surface of the transfer substrate 400 on which 
Regarding claim 3, Ahmed discloses wherein each opening of the mask 422 is arranged at a position corresponding to a corresponding micro LED 402 among the plurality of micro LEDs 402 disposed on the transfer substrate 400 prior to being transferred from the transfer substrate 400 to the TFT layer 408 by the laser beam 420 (fig. 4C).
Regarding claim 4, Ahmed discloses wherein the mask 422 and the plurality of micro LEDs 402 are arranged on a surface of the transfer substrate 400, and wherein each micro LED 402 of the transfer substrate 400 is inserted into a corresponding opening of the mask 422 prior to being transferred from the transfer substrate 400 to the TFT layer 408 by the laser beam 420 (fig. 4C).
Regarding claim 5, Ahmed discloses wherein the mask 422 includes a first portion formed on a first surface of the transfer substrate 400 on which the plurality of micro LEDs 402 are arranged prior to being transferred from the transfer substrate 400 to the TFT layer 408 by the laser beam 420 and a second portion formed on a second surface of the transfer substrate 400 (fig. 4C).

Regarding claim 8, Ahmed discloses, in figs. 4C-4D, a method of manufacturing a display module by transferring a plurality of micro LEDs 402 arranged on a transfer substrate 400 to a target substrate 408, comprising: loading the transfer substrate 400 and the target substrate 408 onto first and second stages of a transfer apparatus, respectively; moving the target substrate 408 and the transfer substrate 400 to transfer positions; and radiating a concentrated laser beam 420  to regions in which the respective micro LEDs 402 of the transfer substrate 400 0045]).
Regarding claim 9, Ahmed discloses wherein the openings of the mask 422 are arranged at positions corresponding to the micro LEDs 402 of the transfer substrate 400 (fig. 4C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2019/0058081) in view of Brodoceanu et al. (US 2020/0395521; hereinafter Brodoceanu).
Ahmed discloses, in figs. 4C-4D, a method of manufacturing a display module by transferring a plurality of micro LEDs 402 arranged on a transfer substrate 400 to a target substrate 408, comprising: loading the transfer substrate 400 and the target substrate 408 onto 0045]).
Ahmed discloses a method of manufacturing a display module as described above but fails to disclose a non-transitory computer readable recording medium. 
However, Brodoceanu discloses a non-transitory computer readable recording medium comprising a program for executing a method of manufacturing a display module ([0253]). It would have been obvious to one of ordinary skill in the art to use the non-transitory computer readable recording medium as taught by Brodoceanu for storing computer-executable instructions.

3.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2019/0058081) in view of Kataoka et al. (US 2007/0042279; hereinafter Kataoka).
Regarding claim 6, Ahmed discloses a display module as described above but fails to disclose the mask material. However, Kataoka discloses the light blocking mask comprises a metal material that reflects or absorbs the laser beam (fig. 6A & [0056]). It would have been obvious to one of ordinary skill in the art to use the metal light blocking mask as taught by Kataoka in order to block, absorb, or otherwise prevent or reduce the transmission of the selected light through such portions of the mask.
Regarding claim 7, Kataoka discloses the mask comprises Cr ([0056]).

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818